Title: From James Madison to David Humphreys, 23 March 1813
From: Madison, James
To: Humphreys, David


Dear SirWashington March 23. 1813.
I have received your letter of the 19th. ulto. Mr Perkins who was to have been the bearer, has not yet arrived; unless, as is possible, he may have done so, and had his communications with the Patent Office, without my knowing it.
Altho’ it is neither usual, nor often eligible, to enter into political explanations on such an occasion as the present I am induced by the frank and friendly tenor of your remarks, to express (under the reserves which you will infer) my regret that you should be able to cite a prevailing opinion that “an alliance with France and a systematic exclusion of commerce” were within the views of the administration.
To say nothing of the extreme improbability of such a policy on the first point, it is not easy to conceive a more formal disavowal of it, than has been repeatedly made and published, both by my predecessor and myself; particularly in the messages relating to war, which emphatically impugn political alliances or connections with any foreign power. In full conformity with these disavowals, is the letter from Mr Barlow to Mr Monroe lately published, from which it must be necessarily inferred, that he was forbidden to enter into any arrangements with France beyond the subjects of indemnity and commerce. With such strong presumptions and decisive proofs before the public, it is impossible that a purpose in this Government, of allying itself with that of France, can be seriously believed by any intelligent individual not in a temper to reject a witness even from the dead.
As to a systematic exclusion of commerce, a belief of it, is still more incomprehensible. Temporary abridgements or suspensions of it, must have for their object, its permanent freedom; as interruptions of peace, have for their object, a reestablishment of peace on improved foundations. In such a light only can the restrictive measures applied to our commerce be rationally viewed. The avowed object of them, in fact, was to liberate our commerce from foreign restrictions, equally obnoxious to all parties. Whether the means were well applied or not, may be made a question. The object itself never can. How is it possible that any man in his senses should attempt or wish to annihilate the foreign commerce of such a country as this; or that such a policy should be supported by that portion of the country, which thinks itself, as much more interested in commerce, than the other portion, as the cargoes of ships are more valuable, than their freight?
Viewing the topics which have so much agitated the public mind, in the light here presented I have never allowed myself to believe that the Union was in danger, or that a dissolution of it could be desired, unless by a few individuals, if such there be, in desperate situations or of unbridled passions. In addition to the thousand affinities belonging to every part of the nation, every part has an interest as deep as it is obvious, in maintaining the bond which keeps the whole together; and the Eastern part certainly not less than any other. Looking to the immediate and commercial effect of a dissolution, it is clear that the Eastern part would be the greatest loser, by such an event; and not likely therefore deliberately to rush into it; especially when it takes into view, the groundlessness of the suspicions which alone could suggest so dreadful an alternative, and the turn which would probably grow out of it, to the relations with Europe. The great road of profitable intercourse for New England even with Old England, lies through the wheat, the Cotton, and the Tobacco fields of her Southern and Western confederates. On what basis could New England and Old England form commercial stipulations? On all the great articles, they would be in direct rivalship. The real source of our Revolution was the commercial jealousy of G. B. towards that part of her then colonies. If there be links of common interest between the two Countries, they would connect the Southern & not the Northern States, with that part of Europe. Accept my friendly respects.
James Madison
I this moment receive your favor of the 20th with the paper headed “Navy.”
